DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 88, 130 and 131 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/21.

Claim Objections
Claim 42 does not end with a period.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 42, 43, 46, 48, 49, 51, 53-59, 62, 65, 67-72 and 74-76 are rejected under 35 U.S.C. 103 as being unpatentable over Bhave et al (US 9,036,951 B2) in view of Savchenkov et al (US 6,987,914 B2).
Bhave teaches a device (Fig. 2) comprising:
a waveguide (C6 L12);
a first ring resonator (further from the waveguide);
a second ring resonator (closer to the waveguide), the second resonator optically coupled to the first resonator and to the waveguide (C5 L47-65);
a first pair of electrodes (C6 L8-26), the first pair of electrodes disposed along the second resonator with at least a portion of the second resonator disposed between the first pair of electrodes (Fig. 2, C6 L8-26);
an RF source electrically coupled to the first pair of electrodes (C5 L52-65);

wherein the first ring resonator and the second ring resonator have radii 10-300 µm (5-30 µm, C6 L2);
wherein the first ring resonator has a radius different from a radius of the second ring resonator when a signal is applied to the electrode (C6 L56-63);
wherein the first ring resonator and/or the second ring resonator comprise an electro-optic material (C12 L62-67);
wherein the electrodes have electrical bandwidth of at least 2 GHz (C11 L53-61, Fig. 14);
wherein the first ring resonator and/or the second ring resonator have a Q factor of at least 1X104 (C3 L21-23, C8 L21-57);
wherein the first ring resonator or the second ring resonator comprises a ridge portion extending from a slab portion, the ridge portion having a height perpendicular to the slab portion and a width parallel to the slab portion (Fig. 4)
Bhave does not teach expressly the source being a microwave source (even though microwaves are generally considered RF waves with a frequency of over 1GHz).
Savchenkov teaches a ring resonator (Fig. 10A) wherein the source for the electrodes of the resonator may be RF or microwave (C7 L8-17).
Bhave and Savchenkov are analogous art because they are from the same field of endeavor, ring resonator devices.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the device of Bhave to use a microwave 
The motivation for doing so would have been to increase the applications for the device by using higher frequency sources.
Regarding claims 51 and 62:  	Bhave discloses the claimed invention except for the resonator being lithium niobate or lithium tantalite or the electrodes being gold or copper.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select known materials for the resonators and electrodes such as lithium niobate and copper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding claims 55-57:  The modulation efficiency, photon-life time and coupling strength are functions of the claimed structure and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  All of the structural limitations are taught as described above.
Regarding claims 58, 65 and 67-71, 74-76:  Bhave discloses the claimed invention except for gap value, electrode distance, voltage applied and dimensions of the resonator.  It would 2 and using a 15V source signal, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  All the claimed dimensional are in the realm of the taught size in Bhave since the components are being formed on a substrate and etched via known and used technology. 

Claims 42, 44, 46, 48, 50, 51, 53-57, 62, 65 and 72-76 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Silicon dual-ring modulator driven by differential signal”, Optics Letts 39(22):6379-6382, 2014 from the 10/30/20 IDS) in view of Savchenkov et al (US 6,987,914 B2).
Yu teaches a device (Fig. 1) comprising:
a waveguide (below the resonators in Fig. 1);

a second ring racetrack resonator (closer to the waveguide), the second resonator optically coupled to the first resonator and to the waveguide (page 1, column 2; Fig. 1c);
a first pair of electrodes (page 2, column 1), the first pair of electrodes disposed along the first resonator with at least a portion of said one of the first resonator disposed between the first pair of electrodes (Fig. 1);
a second pair of electrodes (page 2, column 1), the second pair of electrodes disposed along the second resonator with at least a portion of said one of the second resonator disposed between the second pair of electrodes (Fig. 1);
an RF source electrically coupled to the first and second pair of electrodes (page 2 column 1-2);
wherein the first ring resonator and the second ring resonator have radii 10-300 µm (40 µm, page 1 column 2);
wherein the first ring resonator and/or the second ring resonator comprise an electro-optic material (page 1, column 1);
wherein the electrodes have electrical bandwidth of at least 2 GHz (7GHz, page 2 column 2);
wherein the first ring resonator or the second ring resonator comprises a ridge portion extending from a slab portion, the ridge portion having a height perpendicular to the slab portion and a width parallel to the slab portion (Fig. 1c)
wherein the slab portion has a thickness of about 250nm (220nm, see Fig. 1C);


Savchenkov teaches a ring resonator (Fig. 10A) wherein the source for the electrodes of the resonator may be RF or microwave (C7 L8-17).
Yu and Savchenkov are analogous art because they are from the same field of endeavor, ring resonator devices.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the device of Yu to use a microwave source coupled to the electrodes as taught by Savchenkov and since RF encompasses microwave signals since microwaves are generally considered RF waves with a frequency over 1GHz.
The motivation for doing so would have been to increase the applications for the device by using higher frequency sources.
Regarding claims 51 and 62:  	Yu discloses the claimed invention except for the resonator being lithium niobate or lithium tantalite or the electrodes being gold or copper.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select known materials for the resonators and electrodes such as lithium niobate and copper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding claims 55-57:  The modulation efficiency, photon-life time and coupling strength are functions of the claimed structure and while features of an apparatus may be 
Regarding claims 58, 65 and 67-71, 74-76:  Bhave discloses the claimed invention except for gap value, electrode distance, voltage applied and dimensions of the resonator.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to try a resonator gap of about 500 nm, the electrodes being 1-10µm from the resonators, the width of the waveguide being 800nm and height of 600nm, height of the ridge being about 350nm and width of 1300-1500nm and cross-sectional area of at most 5 µm2 and using a 15V source signal, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. . 

Claims 84-87 are rejected under 35 U.S.C. 103 as being unpatentable over Bhave and Savchenkov as applied to claim 42 above, and further in view of Nagai et al (US 9,362,963 B2).
Bhave and Savchenkov teach the device previously discussed.
Bhave and Savchenkov do not teach expressly a superconductor inductor coupled to the electrodes and the source drives in a pulsed regime less than twice a photon lifetime of the resonator.
Nagai teaches an RF source for open ring resonators (Fig. 7) wherein the source applied in a pulsed regime and includes an inductor coupled to the electrodes of the resonators via the signal generating units (C3 L1-7, C11 L21-39).
Bhave, Savchenkov and Nagai are analogous art because they are from the same field of endeavor, RF driven resonators.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the source of Bhave and Savchenkov to include the inductor and pulsed regime of Nagai.
The motivation for doing so would have been to use a source with short rising and fall times.
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a pulse duration of less than twice a photon lifetime of the resonators, since it has been held that “it is obvious to try - choosing from a finite number of .

Allowable Subject Matter
Claims 1, 2, 4, 6-13, 16, 19, 21-30, 38-41 are allowed.
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims are allowable or would be allowable if written in independent form over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a waveguide, first and second ring resonators, first and second pairs of electrodes respectively coupled to the resonators, a microwave source coupled to the electrodes and a bias port coupled to the electrodes and configured to sweep a frequency band,
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach different configurations of ring resonators with electrodes or ring resonator pairs coupled with waveguides:

US 7050212		US 7092591		US 8582937		US 8705899
US 9389413		US 9645469		US 20170139236	US 2017/0248832
US 9787405		US 9946027		US 10345674

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883